September 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    B. MAHLER INTERESTS, LP, Appellant

NO. 14-15-00061-CV                          V.

                   DMAC CONSTRUCTION, INC., Appellee
                    ________________________________

      This cause, an appeal from the judgment signed October 17, 2014, in favor
of appellee, DMAC Construction, Inc., was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, B. Mahler Interests, LP, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.